Citation Nr: 0726915	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine with right 
sciatica.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
June 2002, the RO denied entitlement to TDIU.  The RO denied 
entitlement to an evaluation in excess of 60 percent for the 
lumbar spine in September 2006.  In May 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he was receiving Social Security 
Administration (SSA) disability benefits for his back 
problems and that he had not submitted these records to VA.  
He later indicated that he only was receiving SSA disability 
benefits for his heart condition.  It is not clear from the 
veteran's testimony whether he is, in fact, receiving SSA 
benefits for his lumbar spine disability.  In order to allow 
the veteran every opportunity to substantiate his claim, the 
SSA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

As the present disability rating for the lumbar spine affects 
whether the veteran meets the schedular requirements for 
TDIU, these issues are inextricably intertwined; and 
consideration of TDIU must be deferred until resolution of 
the lumbar spine claim.  Also, based on testimony from the 
veteran and findings in the medical records, referral for 
consideration for an extra-schedular evaluation for TDIU is 
deemed warranted under 38 C.F.R. § 4.16(b).  The veteran 
testified that his job as a limousine/bus driver involved 
loading and offloading luggage and passengers and that he had 
to take three to four months off because his back gave out on 
him.  He indicated that he eventually stopped working in 2000 
or 2001.  He submitted a statement from his former employer 
dated in August 2002, which noted that he had been a valuable 
driver for many years, driving minibuses and motor coaches, 
but that his work required him to sit for numerous hours, 
drive and wait, and lift and load luggage, which made it very 
difficult to schedule work for him, since he was physically 
limited by his back problems.  He also submitted a May 2007 
private medical statement, which noted that the veteran's 
symptoms in his lumbar spine were made worse if he walked too 
far, twisted, or did anything stressful, such as bend or turn 
the wrong way or stand for prolonged periods.  He was 
reported to have developed chronic right sciatic, which 
progressively increased over a period of time and made him 
unable to sit for any period of time.  The physician found 
that based on the veteran's symptoms and severe sciatica it 
was unlikely that he would be able to hold down any type of 
job.  

Another factor to be considered is a December 2001 VA 
evaluation, which noted that the veteran was unemployable due 
to his congestive heart failure and cardiomyopathy with 
severe left ventricle dysfunction (which is not a service-
connected disability).  

The RO should consider whether referral for consideration for 
an extra-schedular evaluation is warranted under 38 C.F.R. 
§ 4.16(b), and if so, accomplish any additional development 
deemed appropriate.  See generally, Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA records and 
associate them with the claims file.  All 
efforts to accomplish this should be 
documented.

2.  Determine whether the TDIU claim 
should be submitted for an extra-schedular 
evaluation under 38 C.F.R. § 4.16(b) to 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  
Actions taken thereafter should proceed in 
accordance with the directives of the 
Under Secretary for Benefits or Director, 
Compensation and Pension Service.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the veteran's 
claims should be readjudicated.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions relating to 
impairment of the lumbar spine and 
extraschedular evaluations for TDIU.  He 
should also be afforded the opportunity to 
respond to that SSOC before the claims are 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



